Third District Court of Appeal
                                State of Florida

                        Opinion filed February 3, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D20-1153
                         Lower Tribunal No. 19-4213
                            ________________


                American Prime Title Services, LLC,
                                  Petitioner,

                                      vs.

                             Zhi Wang, et al.,
                                Respondents.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Veronica A. Diaz, Judge.

      Waugh Law, P.A., and Morgan L. Fayocavitz, and Christian W. Waugh
(Orlando), for petitioner.

    Payton & Associates, LLC, and Harry A. Payton, and Susan M.
Mohorcic, for respondent Zhi Wang.


Before SCALES, MILLER, and GORDO, JJ.

     MILLER, J.
      Petitioner, American Prime Title Services, LLC, seeks certiorari review

of a lower court order denying a motion to compel the disclosure of any

settlement agreements executed between respondent, Zhi Wang, and others

in the proceedings below. In the instant petition, American Prime asserts the

trial court effectively eviscerated its affirmative defense of setoff by denying

it access to the settlement amounts prior to a finding of liability. At this

juncture, because the record fails to demonstrate the requisite harm

irremediable on plenary appeal to support relief in certiorari, we dismiss.

                               BACKGROUND

      In 2017, Wang contracted to sell his Miami condominium unit to Sadie

Bofill and Orlando Rodriguez. In the days leading up to the closing, Wang’s

attorney and the title company, Capital Title Group, Inc., were unwittingly

deceived by an electronic impersonation attack. As a result, the funds

advanced for the purchase price of the condominium were wired to a

fraudulent account and never recovered.

      Wang filed a lawsuit, grounded in negligence, against American Prime,

acting as settlement agent in the transaction, Capital Title, and his attorney

and her law firm, and, for breach of contract, against the buyers, seeking to

recoup the intercepted monies. In his complaint, Wang initially alleged joint

and several liability against American Prime and Capital Title, but, upon



                                       2
American Prime’s motion, the trial court struck this theory of liability,

determining, instead, that fault would be apportioned among the parties.

      Wang settled his claims against his attorney, her law firm, and Capital

Title and then amended the complaint to add a claim for attorney’s fees,

leaving only the buyers and American Prime as active defendants.

Thereafter, American Prime sought production of the settlement amounts.

Wang objected, asserting the amounts were confidential and irrelevant.

American Prime subsequently answered the amended complaint, alleging a

litany of affirmative defenses, including setoff, and formally moved to compel

the settlement agreements, prior to a finding of liability.

      Following a duly noticed hearing, the lower court denied the motion,

without prejudice, finding, “[o]nce liability is determined as to [American

Prime] the court will review the matter upon motion and notice of hearing.”

This petition ensued.

                          STANDARD OF REVIEW

      “Common law certiorari lies at the appellate margin, functioning as a

safety net for matters that otherwise would fall through the gaps in Florida’s

appellate system.” Matthew J. Conigliaro, The Continuing Story of Certiorari,

83 Fla. B.J. 38, 38 (2009) (citation omitted). “The judicial policy in favor of

limited certiorari review is based on the notion that piecemeal review of



                                        3
nonfinal trial court orders will impede the orderly administration of justice and

serve only to delay and harass.” Jaye v. Royal Saxon, Inc., 720 So. 2d 214,

215 (Fla. 1998) (citing William A. Haddad, The Common Law Writ of

Certiorari in Florida, 29 U. Fla. L. Rev. 207, 222 (1977)).

      Accordingly, “[c]ertiorari is an extraordinary remedy that is available

only in limited circumstances.” Charles v. State, 193 So. 3d 31, 32 (Fla. 3d

DCA 2016). It “is warranted when a nonfinal order: (1) cannot be remedied

on postjudgment appeal, (2) results in material injury for the remainder of the

case, and (3) departs from the essential requirements of law.” A.H. v. Dep’t

of Child. & Fams., 277 So. 3d 704, 706-07 (Fla. 3d DCA 2019) (citing

Fernandez-Andrew v. Fla. Peninsula Ins. Co., 208 So. 3d 835, 837 (Fla. 3d

DCA 2017)). “The first two prongs of the analysis are jurisdictional.” Dade

Truss Co. Inc. v. Beaty, 271 So. 3d 59, 62 (Fla. 3d DCA 2019) (citation

omitted). “If the jurisdictional prongs of the standard three-part test are not

fulfilled, then the petition should be dismissed” as certiorari does not lie.

Parkway Bank v. Fort Myers Armature Works, Inc., 658 So. 2d 646, 649 (Fla.

2d DCA 1995). This well-established principle compels our decision today.

                             LEGAL ANALYSIS

      Because the scope, sequence, and timing of discovery are conducted

under the able supervision of the lower tribunal, a great deal must, of



                                       4
necessity, be left to its sound discretion. Friedman v. Heart Inst. of Port St.

Lucie, Inc., 863 So. 2d 189, 193 (Fla. 2003). Further, any abuse of discretion

in refusing to compel discovery is ordinarily rectifiable upon plenary appeal.

Ruiz v. Steiner, 599 So. 2d 196, 197 (Fla. 3d DCA 1992); see also Palmer v.

WDI Sys., Inc., 588 So. 2d 1087, 1088 (Fla. 5th DCA 1991). Consequently,

“certiorari relief is an ‘extremely rare’ remedy that will be provided in ‘very

few’” such cases. Bd. of Trs. of the Internal Improvement Tr. Fund v. Am.

Educ. Enters., LLC, 99 So. 3d 450, 455 (Fla. 2012) (citation omitted); see

Power Plant Ent., LLC v. Trump Hotels & Casino Resorts Dev. Co., LLC, 958

So. 2d 565, 567 (Fla. 4th DCA 2007); Neeley v. CW Roberts Contracting

Inc., 948 So. 2d 844, 844 (Fla. 1st DCA 2007); Duran v. MFM Grp., Inc., 841

So. 2d 500, 501 (Fla. 3d DCA 2003).

      One exceedingly narrow exception to the general rule exists where “the

requested discovery is relevant or is reasonably calculated to lead to the

discovery of admissible evidence and the order denying that discovery

effectively eviscerates a party’s claim, defense, or counterclaim.”

Westerbeke Corp. v. Atherton, 224 So. 3d 816, 821 (Fla. 2d DCA 2017)

(quoting Giacalone v. Helen Ellis Mem’l Hosp. Found., Inc., 8 So. 3d 1232,

1234 (Fla. 2d DCA 2009)). Under these particular circumstances, certiorari

relief is appropriate because the harm “is not remediable on appeal [since]



                                      5
there is no practical way to determine after judgment how the requested

discovery would have affected the outcome of the proceedings.” Giacalone,

8 So. 3d at 1234-35 (citations omitted).

      In the instant petition, American Prime contends this exception applies,

because the denial of discovery of the settlement amounts wholly

eviscerates its affirmative defense of setoff. Under Florida law, setoff is

statutorily circumscribed.     See § 46.015(2), Fla. Stat. (2020); see also

§768.041(2), Fla. Stat. (2020); § 768.31(5)(a), Fla. Stat. (2020). The setoff

statutes are designed to “prevent an award of double damages.” Acadia

Partners, L.P. v. Tompkins, 759 So. 2d 732, 739 (Fla. 5th DCA 2000). Thus,

their application “presupposes the existence of multiple defendants jointly

and severally liable for the same damages.” McCalla v. E.C. Kenyon Constr.

Co., Inc., 183 So. 3d 1192, 1197 (Fla. 1st DCA 2016) (quoting D’Angelo v.

Fitzmaurice, 863 So. 2d 311, 314 (Fla. 2003)).

      Against this background, we turn our attention to the procedural

aspects of the relevant setoff statutes. Section 768.041(2), Florida Statutes,

provides, in pertinent part:

      At trial, if any defendant shows the court that the plaintiff, or any
      person lawfully on her or his behalf, has delivered a release or
      covenant not to sue to any person, firm, or corporation in partial
      satisfaction of the damages sued for, the court shall set off this
      amount from the amount of any judgment to which the plaintiff



                                       6
      would be otherwise entitled at the time of rendering judgment and
      enter judgment accordingly.

Similarly, section 46.015(2), Florida Statues, contains the following

provision:

      At trial, if any person shows the court that the plaintiff, or his or
      her legal representative, has delivered a written release or
      covenant not to sue to any person in partial satisfaction of the
      damages sued for, the court shall set off this amount from the
      amount of any judgment to which the plaintiff would be otherwise
      entitled at the time of rendering judgment.

Significantly, both statutes concurrently prohibit “the admission at trial of any

evidence of settlement or dismissal of a defendant.” Holmes v. Area Glass,

Inc., 117 So. 3d 492, 494 (Fla. 1st DCA 2013).             Our high court has

determined this unambiguous prohibition “admits no exceptions, and

violation of [it] . . . is reversible error.” Id. at 494 (citing Saleeby v. Rocky

Elson Constr., Inc., 3 So. 3d 1078, 1080 (Fla. 2009)).

      In reconciling these two seemingly competing provisions, trial courts

defer claims of setoff predicated upon settlement as unripe until such time

as liability has been found, but before judgment is rendered. See Allen v.

State Farm Fla. Ins. Co., 198 So. 3d 871, 874 (Fla. 2d DCA 2016) (“[A] setoff,

if any, would not come into play until the jury found State Farm liable and

determined the amount of damages.”); Anderson v. Vander Meiden ex rel.

Duggan, 56 So. 3d 830 (Fla. 2d DCA 2011) (finding that where liability had



                                       7
been established settlement documents were discoverable); see also

Dionese v. City of W. Palm Beach, 500 So. 2d 1347, 1348 (Fla. 1987) (“A

post-trial hearing was held to determine the proper method of set-off as

required by section 768.041(2), Florida Statutes.”); Addison Constr. Corp. v.

Vecellio, 240 So. 3d 757, 768 (Fla. 4th DCA 2018) (acknowledging setoff is

part of post-judgment proceedings as “[i]f courts were required to delve into

the scope of undifferentiated settlement agreements for the purposes of

making a setoff determination, then post-judgment proceedings would turn

into a second trial”); Nationsbank, N.A. v. KPMG Peat Marwick LLP, 813 So.

2d 964, 965 (Fla. 4th DCA 2002) (noting the “court adjusted the jury’s award

with setoffs” after trial); Anderson v. Ewing, 768 So. 2d 1161, 1166 (Fla. 4th

DCA 2000) (stating appellant should have requested a setoff in his post-trial

motion); Mikes v. City of Hollywood, 687 So. 2d 1381, 1383 (Fla. 4th DCA

1997) (describing the issue of setoff was determined during a post-trial

hearing). Indeed, as was observed by our sister court in Felgenhauer v.

Bonds, 891 So. 2d 1043, 1045 (Fla. 2d DCA 2004), setoff “is a determination

regarding damages to be made by the court after the verdict is rendered.”

(Citation omitted).

      Here, the trial court was charged with carefully weighing the public

interest in protecting the confidentiality of the settlement process against the



                                       8
countervailing need for disclosure, given the procedural posture of the

dispute. The case remains in its infancy and American Prime has not yet

been found liable.      Evincing a comprehensive understanding of the

intricacies of the setoff statutes, the court penned a crucial caveat in the

challenged order, inviting the parties to relitigate the disclosure of the

settlement amounts following a finding of liability.             This passage,

demonstrating “the epitome of the exercise of judicial discretion,” indubitably

paves the way for future litigation regarding the amounts after liability is found

but before damages are determined. State v. Moss, 194 So. 3d 402, 409

(Fla. 3d DCA 2016) (Shepherd, J., dissenting). Further, any error associated

with the timing and sequencing of discovery is subject to plenary review.

      Given these circumstances, we conclude American Prime has failed to

make a threshold showing of harm irremediable on appeal. Thus, restrained
                                                                            1
by our scope of review, we dismiss the petition for lack of jurisdiction.

      Petition dismissed.

      GORDO, J., concurs.




1
  In the absence of irreparable harm, we decline to address the substantive
issues raised in the dissent. See PDK Labs., Inc. v. U.S. D.E.A., 362 F.3d
786, 799 (D.C. Cir. 2004) (Roberts, J. concurring) (“[I]f it is not necessary to
decide more, it is necessary not to decide more.”).


                                        9
          AMERICAN PRIME TITLE SERVICES, LLC V. WANG, 3D20-1153



        SCALES, J. (dissenting)

        I respectfully dissent because I would deny, rather than dismiss,

American Prime Title Services, LLC’s (“American Prime”) petition for writ of

certiorari. The trial court’s discovery order prevents American Prime access

to the settlement information regarding the settlements reached between

plaintiff Zhi Wang and American Prime’s co-defendants in this action. I am

persuaded that the order eviscerates American Prime’s affirmative defense

of setoff, resulting in irreparable harm to American Prime that cannot be

remedied on plenary appeal. Nevertheless, because the trial court relied

upon binding precedent in entering the discovery order, see Allen v. State

Farm Florida Insurance Co., 198 So. 3d 871 (Fla. 2d DCA 2016), the trial

court did not depart from the essential requirements of the law. I would,

however, certify conflict with Allen as well as a case relied upon by the Allen

court, Wal-Mart Stores, Inc. v. Strachan, 82 So. 3d 1052 (Fla. 4th DCA

2011).

   I.     RELEVANT BACKGROUND, THE TRIAL COURT ORDER, AND
          THE MAJORITY OPINION

        Wang sued a multitude of defendants, alleging that the defendants

were negligent in allowing a thief to steal the purchase money the buyer had
paid for Wang’s property. Wang’s damages (alleged in his amended

complaint to be $158,508.99) are fixed, liquidated and entirely economic in

nature. 2 Wang settled with most of the defendants, leaving American Prime,

the transaction’s settlement agent, as the lone defendant. Notwithstanding

American Prime’s affirmative defense alleging entitlement to a setoff – for

the amounts the settling defendants paid to Wang for the same negligence

claim pending against American Prime below – the trial court, relying upon

Allen, denied American Prime’s motion to compel Wang to produce the

settlement information.

      In determining that the subject discovery order does not meet the

jurisdictional threshold for granting certiorari relief, the majority cites the

three substantive statutes – quoting two of them – that expressly provide

American Prime with a right to a setoff. Majority Opinion at *6-7. Yet, the

majority reasons that “any error associated with the timing and sequencing

of discovery is subject to plenary review.” Id. at *9. Specifically, both because

the case is in its infancy and the trial court’s discovery order states that it will


2
  Because the defendants’ acts are alleged to have caused Wang to suffer a
single injury – i.e., the theft of sales proceeds to which Wang was entitled –
the defendants are “joint tortfeasors.” Grobman v. Posey, 863 So. 2d 1230,
1234 (Fla. 4th DCA 2003). Because the damages allegedly suffered by
plaintiff are definite, pecuniary losses, they are “economic damages.”
Alvarez v. All Star Boxing, Inc., 258 So. 3d 508, 512 (Fla. 3d DCA 2018).


                                        11
revisit the setoff issue after liability is determined at trial, the majority

concludes that American Prime has suffered no irreparable harm, and

dismisses the petition for lack of jurisdiction. Id. I view the case somewhat

differently.

   II.       ANALYSIS

         A. The Setoff Defense and Irreparable Harm

         As the majority notes, three Florida statutes provide non-settling

defendants with the substantive right to have deducted from any judgment

entered against them, the amount paid by settling defendants for the same

claim made against the non-settling defendants:

         • “At trial, if any person shows the court that the plaintiff . . . has
           delivered a written release or covenant not to sue to any
           person in partial satisfaction of the damages sued for, the
           court shall set off this amount from the amount of any
           judgment to which the plaintiff would be otherwise entitled at
           the time of rendering judgment.” § 46.015(2), Fla. Stat. (2020).

         •    “At trial, if any defendant shows the court that the plaintiff . . .
             has delivered a release or covenant not to sue to any person,
             firm, or corporation in partial satisfaction of the damages sued
             for, the court shall set off this amount from the amount of any
             judgment to which the plaintiff would be otherwise entitled at
             the time of rendering judgment and enter judgment
             accordingly.” §768.041(2), Fla. Stat. (2020).

         • “When a release or a covenant . . . is given in good faith to
           one of two or more persons liable in tort for the same injury . .
           . it reduces the claim against the others to the extent of any
           amount stipulated by the release or the covenant, or in the



                                            12
         amount of the consideration paid for it, whichever is the
         greater[.]” § 768.31(5)(a), Fla. Stat. (2020).

      A non-settling defendant must allege entitlement to setoff as an

affirmative defense or the right is waived. See JoJo’s Clubhouse, Inc. v. DBR

Asset Mgmt., Inc., 860 So. 2d 503, 504 (Fla. 4th DCA 2003). And, the plain

text of the setoff statutes clearly dictates that the non-settling defendant

establish the right to setoff at trial. See § 46.015(2), Fla. Stat. (2020);

§768.041(2), Fla. Stat. (2020). While such settlement information is not

admissible to the jury, see § 46.15(3), Fla. Stat. (2020); § 768.041(3), Fla.

Stat. (2020), it is most assuredly admissible to the trial court to establish the

right to, and amount of, the setoff.

      Indeed, in Addison Construction Corp. v. Vecellio, 240 So. 3d 757, 766

(Fla. 4th DCA 2018), the court carefully compared the text of the settlement

agreements to claims alleged by the plaintiff in order to determine the scope

of the setoff. Similarly, in Cornerstone SMR, Inc. v. Bank of America, N.A.,

163 So. 3d 565, 569 (Fla. 4th DCA 2015) and Escadote I Corp. v. Ocean

Three Limited Partnership, 211 So. 3d 1059, 1061 (Fla. 3d DCA 2016) the

text of the release documents proved critical to determining whether the

setoff defense was applicable.

      Both the trial court and the majority leave open the door that the

requested settlement records may be relevant at a later stage in the litigation,


                                       13
presumably only if, and when, American Prime is found liable. But this

conclusion ignores its practical implications. A non-settling defendant, such

as American Prime, that is being sued for liquidated, purely economic,

damages should know the extent of its potential liability sooner, rather than

later. Knowledge of such potential liability dictates both settlement and

litigation strategy. I fear the majority’s resolution allows Wang, with the

imprimatur of the court, to “hide the ball,” putting American Prime in an

unenviable position of defending this action from inception through a jury trial

without ever knowing the extent of its potential liability. Because American

Prime must plead entitlement to setoff as an affirmative defense and then

establish this right “at trial,” I cannot fathom how the harm caused by the trial

court’s discovery order preventing disclosure of Wang’s settlement

information is anything but “irreparable.”

      I view the requested settlement documents in this case – where Wang

seeks to recover purely economic, finite, liquidated damages stemming from

the theft of sales proceeds – as essential to American Prime’s setoff defense.

I, therefore, conclude that the trial court’s discovery order eviscerates

American Prime’s setoff defense, resulting in irreparable harm to American

Prime that is not remediable on plenary appeal. See Giacalone v. Helen Ellis

Mem’l Hosp. Found., Inc., 8 So. 3d 1232, 1234 (Fla. 2d DCA 2009) (“[W]hen



                                       14
the requested discovery is relevant or is reasonably calculated to lead to the

discovery of admissible evidence and the order denying that discovery

effectively eviscerates a party’s claim, defense, or counterclaim, relief by writ

of certiorari is appropriate.”) (footnote omitted). 3

      B. No Departure from the Essential Requirements of Law

      Even though I view the trial court’s discovery order as causing

American Prime irreparable harm, the trial court’s order does not depart from

the essential requirements of law. In fact, the trial court cited to, and relied

upon, precedent that was binding upon it. See Citizens Prop. Ins. Corp. v.

Sampedro, 275 So. 3d 744, 746 (Fla. 3d DCA 2019) (citing Pardo v. State,

596 So. 2d 665, 666 (Fla. 1992) and recognizing that the decision from

another Florida district court is “binding on the trial court in the absence of

binding authority from this Court”).

       The discovery order (and, regrettably, the majority opinion) cites to

Allen, a case in which our sister court granted certiorari relief, and quashed

a discovery order that required the Allens (the plaintiffs) to disclose to State

Farm (the non-settling defendant) the settlement amounts received from a



3
  To the extent a plaintiff has confidentiality concerns regarding requested
settlement documents, obviously, the trial can take necessary steps to
preserve any confidentiality associated with the settlement documents. See
Fla. R. Civ. P. 1.280(c).

                                        15
settling defendant for what appears to have been the same sinkhole

damages claim that the Allens brought against State Farm. Allen, 198 So. 3d

at 875. The Allen court concluded that, unless such settlement documents

were relevant to the non-settling defendant’s liability, discovery of the

settlement documents was premature because such information would come

into play for setoff purposes only after a determination that State Farm was

liable. Id. at 873-74. Allen also makes short shrift of State Farm’s argument

that the information was needed to strategize settlement options: “[T]he

purpose of discovery is to obtain admissible evidence or information

reasonably calculated to lead to admissible evidence. Aiding State Farm with

its potential settlement strategy and ability to negotiate a favorable

settlement with the [plaintiffs] does not appear reasonably calculated to lead

to admissible evidence.” Id. at 874.

      In light of Allen, American Prime faced an uphill battle in obtaining from

the trial court an order compelling Wang to disclose the amounts Wang has

received from the settling defendants. Indeed, the trial court was bound by

Allen and did not depart from the essential requirements of law by following

it.

      C. Critique of Allen and Strachan




                                       16
        For the reasons stated above, I disagree with the Allen court’s

conclusion that settlement information is relevant only after there has been

a determination of the non-settling defendant’s liability. The plain text of the

substantive setoff statutes – requiring the setoff defense be established “[a]t

trial” 4 – makes the information plainly relevant; and it is certainly admissible,

even if not to the jury. Further, a defendant being sued for purely economic,

finite, liquidated damages is entitled to know the potential extent of that

liability at the earliest opportunity possible, and the Allen court’s dismissal of

the practical consequences of its ruling is unfortunate.

        What is most troubling about Allen, though, is its citation to, without

appropriate qualification of, Wal-Mart Stores, Inc. v. Strachan, 82 So. 3d

1052 (Fla. 4th DCA 2011). Id. at 874-75. In Strachan, the plaintiffs sued for

damages resulting from a car accident involving an alleged tire failure.

Strachan, 82 So. 3d at 1053. The four defendants were the car manufacturer,

the car dealer, the tire manufacturer, and Wal-Mart which sold the tire to the

plaintiffs. Id. At mediation, the plaintiffs settled with all defendants except

Wal-Mart. Id. Citing its entitlement to a setoff of the amounts paid by the

settling defendants, Wal-Mart sought to compel the plaintiffs to disclose the

settlement amounts they had been paid by the settling defendants. Id. After


4
    § 46.015(2), Fla. Stat. (2020); §768.041(2), Fla. Stat. (2020).

                                        17
the trial court denied Wal-Mart’s motion to compel, Wal-Mart sought certiorari

relief from the district court. Our sister court dismissed Wal-Mart’s petition,

concluding that, even if the trial court had erred in denying Wal-Mart the

sought discovery, Wal-Mart failed to demonstrate the requisite irreparable

harm. Id. at 1054. But, despite dismissing Wal-Mart’s petition, the Strachan

court, nevertheless, discusses at length the trial court’s rationale for denying

the discovery (see below), and reaches the merits of Wal-Mart’s petition,

concluding: “Wal-Mart has not shown that the discovery order departed from

the essential requirements of law.” Id.

      I find it troublesome that the Strachan court suggests (and seems to

support the underlying trial court’s express conclusion) that the Florida

Legislature, through its adoption of pure apportionment of damages among

joint tortfeasors in negligence actions, abolished sub silencio the statutory

right to a setoff in negligence cases. Id. at 1054, n.1. The Legislature did no

such thing.

      While section 768.81(3) of the Florida Statutes abolishes the doctrine

of joint and several liability and requires judgments to be entered against

each defendant based on the defendant’s percentage of fault (i.e., pure

apportionment), the Legislature has never abolished any of the three

substantive statutes that provide defendants with a right to a setoff. In fact,



                                      18
the pure apportionment statute (section 768.81(3)) rests in Part II of Chapter

768, governing damages in negligence actions. Section 768.71(3) of the

Florida Statutes, addressing the applicability of Part II of Chapter 768,

provides that “[i]f a provision of this part is in conflict with any other provision

of the Florida Statutes, such other provision shall apply.” Ergo, to the extent

section 768.81(3) conflicts with the statutory provisions establishing the

substantive right to a setoff (i.e., sections 46.015(2), 768.041(2), and

768.31(5)(a)), the right to such a setoff endures.

      Because I find Strachan’s suggestion that the Legislature abolished

the right to setoff highly dubious, and because Allen cites Strachan as

persuasive authority, any future reliance on either case by the lower courts

to deny settlement discovery to a non-settling defendant being sued for

purely economic, finite, liquidated damages is, in my estimation, misplaced. 5



5
  Citing extensively to both Strachan and Allen, Wang’s briefing below, and
to us, argues that the settlement information sought by American Prime is
not relevant because American Prime’s right of setoff has been abolished by
the Legislature’s adoption of pure apportionment. The trial court’s discovery
order, though, does not seem to expressly adopt this rationale. While the
majority opinion does cite to Allen (as authority for the proposition that trial
courts are to apply the setoff after liability is found and prior to entering
judgment), the majority does not reach this issue because of its conclusion
that this Court lacks jurisdiction to review the merits of the discovery order.
Majority Opinion at *9 (recognizing that “any error associated with the timing
and sequencing of discovery is subject to plenary review”).


                                        19
          D. Certification of Conflict with Allen and Strachan

          I disagree with the conclusions in Allen and Strachan that a non-

settling defendant, who is being sued for the same claim and same damages

as the settling defendant, suffers no irreparable harm by a trial court’s order

prohibiting the non-settling defendant access to the settlement information. I

would certify conflict with both Allen and Strachan.

   III.      CONCLUSION

          Because the trial court’s discovery order preventing American Prime

access to the requested settlement documents results in irreparable harm,

but did not depart from the essential requirements of law, I would deny, rather

than dismiss, American Prime’s petition. Because such a ruling would

conflict with the certiorari opinions of our sister courts in Strachan and Allen,

I would also certify conflict with both Allen and Strachan.




                                          20